DECISION
{¶ 1} On August 3, 2005, relator, Gregory T. Howard, filed an application for leave to file a petition for a writ of mandamus. Howard is required to seek leave before filing any actions in the court of appeals because on May 9, 2005, pursuant to R.C.2323.52, Howard was declared a "vexatious litigator" by the Franklin County Common Pleas Court. A review of the record before this court and Howard's application for leave to proceed fails to reveal that there are reasonable grounds to allow this original action. See R.C. 2323.52(F)(2) ("[t]he court of appeals shall not grant a person found to be a vexatious litigator leave for the institution or continuance of, or the making of an application in, legal proceedings in the court of appeals unless the court of appeals is satisfied that the proceedings or application are not an abuse of process of the court and that there are reasonable grounds for the proceedings or application").
 {¶ 2} Accordingly, leave to file a petition for a writ of mandamus is denied and this action is dismissed. All pending motions are denied.
Action dismissed.
Grady, P.J., Brogan, and Wolff, JJ., concur.
GRADY, P.J., of the Second Appellate District sitting by assignment in the Tenth Appellate District.
BROGAN, J., of the Second Appellate District sitting by assignment in the Tenth Appellate District.
WOLFF, J., of the Second Appellate District sitting by assignment in the Tenth Appellate District.